United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-11096
                          Conference Calendar



RODNEY GRANT,

                                      Plaintiff-Appellant,

versus

DALLAS COUNTY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:03-CV-21-H
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Rodney Grant, Texas prisoner # 1082944, proceeding pro se,

has filed an application for leave to proceed in forma pauperis

(IFP) on appeal, following the district court’s dismissal of his

civil rights complaint as frivolous because it is time-barred.

By moving for IFP, Grant is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-11096
                                -2-

     Grant argued in the district court that his civil rights

complaint is not time-barred because he is entitled to equitable

tolling.   However, he has failed to brief his arguments for

equitable tolling in this court.    Although pro se briefs are

afforded liberal construction, see Haines v. Kerner, 404 U.S.
519, 520-21 (1972), pro se litigants must brief contentions in

order to preserve them.   See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

     Grant’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Accordingly, we uphold the district court’s order certifying that

the appeal is not taken in good faith and denying Grant IFP

status on appeal, we deny the motion for leave to proceed IFP,

and we dismiss Grant’s appeal as frivolous.    See Baugh, 117 F.3d

at 202 n.24; 5TH CIR. R. 42.2.   Grant’s motion for the appointment

of appellate counsel is denied as moot.

     The district court’s dismissal of Grant’s action and our

dismissal of his appeal as frivolous count as two strikes for

purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).    We caution Grant that should

he accumulate three strikes, he will be unable to proceed IFP in

any civil action or appeal filed while he is incarcerated or
                           No. 03-11096
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; MOTION FOR APPOINTMENT OF APPELLATE COUNSEL

DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.